Title: To James Madison from Daniel Carroll, 28 April 1788
From: Carroll, Daniel
To: Madison, James


Dear Sir,
April 28th. 88
Yr. favor from G Town came to hand, likewise yrs. of the 10th. Instant I receiv’d a few days past. As I do not know of an opportunity of conveying this to you, it is probable you will see in the papers, the result of the proceedings of our Convention, before this reaches you. It is expected this day will close the important business, if it was not determin’d yesterday. Our Convention consists of 76 Members, generally of very respectable characters. All present except 2 federalists (sick). I conjecture the division will be 62 for the Constitution, 12 against it. If Mr. Paca adheres to his public declaration, that he shall vote for the Constitution, even if amendments cannot be obtain’d, the division will stand 63 & 11. Our acquaintance Mr Mercer I suppose will be one of the Minority—perhaps you will not be surprizd at this, but I am sure it will give you concern as it does me. If the Annarundel County election had not taken the extraordinary turn it did, I may say with certainty there woud not have been a show of opposition—perhaps the adoption wou’d have been unanimously.

I was fully under the impressions your Letter of the 10th conveys, & had endeavourd to make the same on others. Some events have taken place at the elections, and in Convention, of which when I am more accurately informd, I shall communicate to you. In the meantime, permit me to assure you that, I am My dear Sir, with esteem & affection, yr. most Obt Servt & friend
Daniel Carroll
George Town—eodm. die.
I am just informd from good authority that the question was taken on Saturday evening. The Constitution adopted by 63 against 11. No amendments will be proposd even in the Constitution [’s] manner. Great illuminations have taken place at Annapolis—The Members having given one Guineas for that purpose.
